Case 1:20-mj-00084-PMS Document 1 Filed 06/05/20 Page 1 of 6 Pageid#: 1




                                                                  6/5/20




                                              1:20MJ84
Case 1:20-mj-00084-PMS Document 1 Filed 06/05/20 Page 2 of 6 Pageid#: 2
Case 1:20-mj-00084-PMS Document 1 Filed 06/05/20 Page 3 of 6 Pageid#: 3
Case 1:20-mj-00084-PMS Document 1 Filed 06/05/20 Page 4 of 6 Pageid#: 4
Case 1:20-mj-00084-PMS Document 1 Filed 06/05/20 Page 5 of 6 Pageid#: 5
Case 1:20-mj-00084-PMS Document 1 Filed 06/05/20 Page 6 of 6 Pageid#: 6
